DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gibb (US Patent 7,401,819 B2) in view of Perry (US Patent 1,986,357 A).
With respect to claim 1, Gibb discloses that in combination with a pipe 228, a clamp 220 which supports the pipe 228 in a fixed position with respect to a substrate 208 (Col. 8, lines 13-17; Col. 8, lines 52 thru Col. 9, line 5), the clamp 224, 226 comprising: first 224, 226 and second 224, 226 bands (Col. 9, lines 6-14), wherein each of the first 224, 226 and second 224, 226 bands has an arcuate portion (i.e. arc shaped) and first and second terminal portions 234, 236, and wherein the arcuate portions of the first and second bands 224, 226 are disposed in opposing relation around a surface of the pipe 228 (Col. 8, lines 52-60; Col. 9, lines 15-27; Figures 19-25); a first fastener 238 which extends through the first terminal portions 234, 236 of the first and second bands 224, 226 (Col. 9, lines 6-27); a second fastener 238 which extends through the second terminal portions 234, 236 of the first and second bands 224, 226 (Col. 9, lines 6-27); and at least one insulator 230, 232 (i.e. made of polymer, cardboard, rubber, etc.), the at least one insulator 230, 232 being disposed between the first fastener 238 and the first terminal portions 234, 236 of the first and second bands 224, 226 and further disposed between the second fastener 238 and the second terminal portions 234, 236 of the first and second bands 224, 226 (Col. 8, lines 52 thru Col. 9, line 5).
With respect to claim 2, Gibb, as applied to claim 1, discloses that the insulator 230, 232 is disposed between the substrate 208 (i.e. nut) and the first terminal portion 234, 236 (i.e. outside portion to the first terminal) of the first band 224, 226 (Col. 8, lines 13-17; Col. 8, lines 52 thru Col. 9, line 5).
With respect to claim 3, Gibb, as applied to claim 2, discloses that the insulator 230, 232 is disposed between the substrate 208 (i.e. nut) and the second terminal portion 234, 236 (i.e. outside portion to the first terminal) of the first band 224, 226 (Col. 8, lines 13-17; Col. 8, lines 52 thru Col. 9, line 5).
With respect to claim 4, Gibb, as applied to claim 1, discloses that each of the first and second fasteners 238 is equipped with a head (i.e. head located opposite the nut or substrate 208), and wherein the insulator 230, 232 is disposed between the head of the first fastener 238 and the first terminal portion 234, 236 of the second band 224, 226 (Col. 8, lines 13-17; Col. 8, lines 52 thru Col. 9, line 5; Figures 19-24).
With respect to claim 5, Gibb, as applied to claim 4, discloses that the insulator 230, 232 is disposed between the head (i.e. head located opposite the nut or substrate 208) of the second fastener 238 and the second terminal portion 234, 236 of the second band 224, 226 (Col. 8, lines 13-17; Col. 8, lines 52 thru Col. 9, line 5; Figures 19-24).
With respect to claim 6, Gibb, as applied to claim 1, disclose that each of the first and second fasteners 238 comprises a shaft (i.e. each of the fastener 238 has head portion, nut portion and shaft portion), and wherein a first cylindrical portion 232 of the insulator 230, 232 is disposed around the shaft of the first fastener 238 and between the substrate 208 and the first terminal portion 234, 236 of the first band 224, 226 (Col. 8, lines 13-17; Col. 8, lines 52 thru Col. 9, line 5).
With respect to claim 7, Gibb, as applied to claim 6, discloses that a second cylindrical portion 232 of the insulator 230, 232 is disposed around the shaft (i.e. each of the fastener 238 has head portion, nut portion and shaft portion) of the second fastener 238 and between the substrate 208 and the second terminal portion 234, 236 of the first band 224, 226 (Col. 8, lines 13-17; Col. 8, lines 52 thru Col. 9, line 5).
Gibb et al is silent regarding at least one thermal insulator, the at least one thermal insulator extending through apertures in the first and second terminals portions.
Perry teaches of at least one thermal insulator 12, the at least one thermal insulator 12 extending through apertures in the first and second terminals portions 3, 4 (Page 1, Col. 1, lines 31-56; Co1. 2, line 55-58; Figures 1-4). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the insulator as taught Gibb et al, by incorporating the at least one thermal insulator material as taught by Perry, thereby providing improved high electrical resistance and relatively low cold flow insulation for piping as compared with rubber insulation.  

With respect to claim 10, Gibb, as applied to claim 1, discloses that the first terminal portions of the first and second bands 224, 226 are disposed in an opposing, spaced apart relation to each other (Figures 19-25), and wherein the second terminal portions of the first and second bands 224, 226 are disposed in an opposing, spaced apart relation to each other (Col. 7, lines 61 thru Col. 8, line 5; Figures 19-25).

With respect to claim 11, Gibb, as applied to claim 10, teaches that the first fastener 238 is equipped with a shaft (i.e. each of the fastener 238 has head portion, nut portion and shaft portion) which extends through (i.e. within apertures as defined in applicant specification paragraph 0025) the apertures (Figures 19-25) in each of the first terminal portions 234, 236 of the first and second bands 224, 226 wherein the second fastener 238 is equipped with a shaft which extends through apertures (Figures 19-25) in each of the second ends 234, 236 of the first and second bands 224, 226 (Col. 8, lines 52 thru Col. 9, line 5), wherein a first cylindrical portion 232 of the insulator 230, 232 is disposed around the shaft of the first fastener 238 and adjacent the substrate 208 (i.e. nut) and the first terminal portion 234, 236 (i.e. outside portion) of the first band 224, 226 (Col. 9, lines 6-15; Figures 19-25), and wherein a second cylindrical portion 230, 232 of the insulator 230, 232 is disposed around the shaft of the second fastener 238 and adjacent the substrate 208 and the second terminal portion 234, 236 of the first band 224, 226 (Col. 9, lines 6-15; Figures 19-25), wherein the first cylindrical portion 232 of the insulator 230, 232 extends through the aperture of the first terminal portion 234, 236 of the first band 224, 226 and wherein the second cylindrical portion 232 of the insulator 230, 232 extends through the aperture of the second terminal portion 234, 236 of the first band 224, 226 (Col. 8, lines 52 thru Col. 9, line 5; Figures 19-25).
Gibb et al is silent regarding at least one thermal insulator.
Perry teaches of at least one thermal insulator 12 (Page 1, Col. 1, lines 31-56; Co1. 2, line 55-58; Figures 1-4). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the insulator as taught Gibb et al, by incorporating the at least one thermal insulator material as taught by Perry, thereby providing improved high electrical resistance and relatively low cold flow insulation for piping as compared with rubber insulation.  

With respect to claim 16, Gibb, as applied to claim 1, disclose that the clamp 220 supports the pipe 228 in a fixed, spaced apart relation to the substrate 208 (Col. 7, line 61 thru Col. 8, line 27; Figures 19-25).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gibb (US Patent 7,401,819 B2) in view of Perry (US Patent 1,986,357 A) as applied to claim 1 above, and further in view of Hauschulz et al (US 5,714,738 A).
With respect to claim 17, Gibb in view of Perry does not explicitly, as applied to claim 1, discloses that the pipe is equipped with a heating strip which heats the surface of the pipe, and wherein the heating strip is helically wound about the surface of the pipe.
Hauschulz et al teaches of the pipe P is equipped with a heating strip 34 which heats the surface of the pipe P (Col. 7, lines 46-35; Figures 1-23), and wherein the heating strip 34 is helically wound about the surface of the pipe P (Col. 16, lines 46-61; Figures 1-23). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the pipe as taught Gibb et al in view of Perry, by incorporating the heater mat as taught by Hauschulz et al, thereby providing the desired heat distribution goal over substantially the entire area of the heater mat and enclosed pipe.  

Claims 8-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Gibb (US Patent 7,401,819 B2) in view of Perry (US Patent 1,986,357 A) as applied to claims 1 and 11 above, and further in view of Risley (US Patent 2,705,158 A).
With respect to claims 8, Gibb, as applied to claim 1, does discloses that each of the first and second fasteners 238 comprises a head (i.e. head located adjacent to second terminal ends 234, 236) (Col. 8, lines 52 thru Col. 9, line 5). 
Gibb et al is silent regarding wherein a third cylindrical portion of the at least one thermal insulator is disposed around the shaft of the first fastener and between the head of the first fastener and the first terminal portion of the second band.
Perry teaches of at least one thermal insulator 12 (Page 1, Col. 1, lines 31-56; Co1. 2, line 55-58; Figures 1-4). 
Risley further teaches a third cylindrical portion 44 of the at least one insulator 42, 44 is disposed around the shaft (Figures 8-9) of the first fastener 82 and between the head 88 of the first fastener 82 and the first terminal portion of the second band 10, 90 (Col. 3, lines 56 thru Col. 4, line 7; Col. 5, lines 24-48; Figures 8-9). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the material and configuration of the insulators as taught by Gibb et al, by incorporating the at least one thermal insulator material as taught by Perry, and further by adding a third cylindrical insulator as taught by Risley, thus to prevent electrically conductive contact between the body portions of the clamping element to prevent an unwanted resistive heating between the parts by electrical current.

With respect to claims 9, Gibb, as applied to claim 8, does not discloses that a fourth cylindrical portion of the insulator is disposed around the shaft of the second fastener and between the head of the second fastener and the second terminal portion of the second band. 
Perry teaches of at least one thermal insulator 12 (Page 1, Col. 1, lines 31-56; Co1. 2, line 55-58; Figures 1-4). 
Risley further teaches a fourth cylindrical portion 44 of the insulator 42, 44 is disposed around the shaft (Figures 8-9) of the second fastener 82 and between the head 88 of the second fastener 82 and the second terminal portion (i.e. the portion of 10, 90 where the fastener 82 goes through; Figures 8-9) of the second band 10, 90 (Col. 3, lines 56 thru Col. 4, line 7; Col. 5, lines 24-48; Figures 8-9). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the material and configuration of the insulators as taught by Gibb et al, by incorporating the at least one thermal insulator material as taught by Perry, and further by adding a fourth cylindrical insulator as taught by Risley, thus to prevent electrically conductive contact between the body portions of the clamping element to prevent an unwanted resistive heating between the parts by electrical current.

With respect to claim 12, Gibb, as applied to claim 11,does discloses that each of the first and second fasteners 238 is equipped with a head (i.e. opposite side of the nut; Col. 8, lines 52 thru Col. 9, line 5). 
Gibb et al is silent regarding a third cylindrical portion of the at least one thermal insulator is disposed around the shaft of the first fastener and between the head of the first fastener and the first terminal portion of the second band, wherein a fourth cylindrical portion of the at least one thermal insulator is disposed around the shaft of the second fastener and between the head of the second fastener and the second terminal portion of the second band, wherein the third cylindrical portion of the at least one thermal insulator extends through the aperture in the first terminal portion of the second band, and wherein the fourth cylindrical portion of the at least one thermal insulator extends through the aperture in the second terminal portion of the second band.
Perry teaches of at least one thermal insulator 12 (Page 1, Col. 1, lines 31-56; Co1. 2, line 55-58; Figures 1-4). 
Risley further teaches a third cylindrical portion 42 of the at least one insulator 42 is disposed around the shaft (Figures 8-9) of the first fastener 82 and between the head 88 of the first fastener 82 and the first terminal portion (i.e. the portion of 10, 90 where the fastener 82 goes through; Figures 8-9) of the second band 10, 90, wherein a fourth cylindrical portion 42 of the at least one insulator 42 is disposed around the shaft (Figures 8-9) of the second fastener 82 and between the head 88 of the second fastener 82 and the second terminal portion (i.e. the portion of 10, 90 where the fastener 82 goes through; Figures 8-9) of the second band 10, 90, wherein the third cylindrical portion 42 of the at least one insulator 42 extends through the aperture 40 in the first terminal portion of the second band 10, 90, and wherein the fourth cylindrical portion 42 of the at least one insulator 42 extends through the aperture 40 in the second terminal portion of the second band 10, 90 (Col. 3, lines 56 thru Col. 4, line 7; Col. 5, lines 24-48; Figures 8-9).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the material and configuration of the insulators as taught by Gibb et al, by incorporating the at least one thermal insulator material as taught by Perry, and further by adding a third and fourth cylindrical insulators as taught by Risley, thus to prevent electrically conductive contact between the body portions of the clamping element to prevent an unwanted resistive heating between the parts by electrical current.

With respect to claim 13, Gibb, as applied to claim 12, does not explicitly disclose of a first washer disposed about the shaft of the first fastener and a second washer disposed about the shaft of the second fastener, wherein the third cylindrical portion of the at least one thermal insulator is disposed around the shaft of the first fastener and between the first washer and the first terminal portion of the second band and wherein the fourth cylindrical portion of the at least one thermal insulator is disposed around the shaft of the second fastener and between the second washer and the second terminal portion of the second band.
Perry teaches of at least one thermal insulator 12 (Page 1, Col. 1, lines 31-56; Co1. 2, line 55-58; Figures 1-4). 
Risley further teaches a first washer 46 disposed about the shaft (Figures 8-9) of the first fastener 82 and a second washer 46 disposed about the shaft (Figures 8-9) of the second fastener 82, wherein the third cylindrical portion 42 of the at least one thermal insulator 42 is disposed around the shaft (Figures 8-9) of the first fastener 82 and between the first washer 46 and the first terminal portion (i.e. the portion of 10, 90 where the fastener 82 goes through; Figures 8-9) of the second band 10, 90 and wherein the fourth cylindrical portion 42 of the at least one thermal insulator 42 is disposed around the shaft (Figures 8-9) of the second fastener 82 and between the second washer 46 and the second terminal portion (i.e. the portion of 10, 90 where the fastener 82 goes through; Figures 8-9) of the second band 10, 90 (Col. 3, lines 56 thru Col. 4, line 7; Col. 5, lines 24-48; Figures 8-9).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the material and configuration of the insulators as taught by Gibb et al, by incorporating the at least one thermal insulator material as taught by Perry, and further by adding a third and fourth cylindrical insulators with washers as taught by Risley, thus to prevent electrically conductive contact between the body portions of the clamping element to prevent an unwanted resistive heating between the parts by electrical current.

With respect to claim 14, Gibb, as applied to claim 13, does not explicitly disclose of a third washer disposed about the shaft of the first fastener and a fourth washer disposed about the shaft of the second fastener, wherein the first cylindrical portion of the at least one thermal insulator is disposed between the third washer and the first terminal portion of the first band, and wherein the second cylindrical portion of the at least one thermal insulator is disposed between the fourth washer and the second terminal portion of the first band. 
Perry teaches of at least one thermal insulator 12 (Page 1, Col. 1, lines 31-56; Co1. 2, line 55-58; Figures 1-4). 
Risley further teaches of a third washer 44 disposed about the shaft (Figures 8-9) of the first fastener 82 and a fourth washer 44 disposed about the shaft (Figure 8-9) of the second fastener 82, wherein the first cylindrical portion of the insulator 42 is disposed between the third washer 44 and the first terminal portion (i.e. the portion of 10, 90 where the fastener 82 goes through; Figures 8-9) of the first band 10, 90, and wherein the second cylindrical portion (i.e. the portion of 10, 90 where the fastener 82 goes through; Figures 8-9) of the insulator 42 is disposed between the fourth washer 44 and the second terminal portion (i.e. the portion of 10, 90 where the fastener 82 goes through; Figures 8-9) of the first band 10, 90 (Col. 3, lines 56 thru Col. 4, line 7; Col. 5, lines 24-48; Figures 8-9).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the material and configuration of the insulators as taught by Gibb et al, by incorporating the at least one thermal insulator material as taught by Perry, and further by adding third and fourth cylindrical insulators and washers as taught by Risley, thus to prevent electrically conductive contact between the body portions of the clamping element to prevent an unwanted resistive heating between the parts by electrical current.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable Gibb (US Patent 7,401,819 B2) in view of Perry (US Patent 1,986,357 A) as applied to claim 1 above, and further in view of Ellinger et al (US 2012/0327543 A1).
With respect to claim 15, Gibb in view of Perry, as applied to claim 1, does disclose that the insulator 230, 232 comprises of materials such as card board, rubber, metal, or of a polymer material such as polypropylene (i.e. thermoplastic) (Col. 8, line 55 thru Col. 9, line 5; Figure 20).
Gibb et al in view of Perry is silent regarding the at least one thermal insulator comprises polytetrafluoroethylene (PTFE).
Ellinger at al teaches of at least one thermal insulator 6 comprises polytetrafluoroethylene (PTFE) (Para. 0080-0082 and 104-105; Figure 1).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to add to the thermal insulator as taught by Gibb in view of Perry by incorporating another thermal insulator as taught by Ellinger et al, thereby providing additional protection from excessively high temperatures and electrical current faults to the clamp. 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Risley (US Patent 2,705,158 A) in view of Perry (US Patent 1,986,357 A).
With respect to claim 21, Risley discloses of a clamp (Figures 8-9) for supporting a pipe 14 with respect to a substrate 46, the clamp (Col. 2, lines 58-66; Figures 8-9) comprising: first and second bands 10, 90, wherein each of the first and second bands 10, 90 has a holding portion 12, 84 and first and second terminal portions 16, 86, wherein the holding portions 12, 84 of the first and second bands 10, 90 are configured to engage a surface of the pipe 14, and wherein each first terminal portion 16, 86 defines a first aperture 40 and each second terminal portion 16, 86 defines a second aperture (Col. 3, line 56 thru Col. 4, line 7; Col. 5, lines 1-48; Figures 8-9); a first fastener 82 extending through the first aperture 40 of the first terminal portion 16, 86 of the first band 10, 90 and through the first aperture 40 of the first terminal portion 16, 86 of the second band 10, 90 (Col. 5, lines 24-48; Figures 8-9); a second fastener 82 extending through the second aperture 40 of the second terminal portion 16, 86 of the first band 10, 90 and through the second aperture 40 of the second terminal portion 16, 86 of the second band 10, 90 (Col. 5, lines 24-48; Figures 8-9); and at least one insulator 42, wherein the at least one insulator 42 is disposed between the first fastener 82 and the first terminal portions 16, 86 of the first and second bands 10, 90 such that the at least one insulator 42 inhibits contact between the first fastener 82 and the first terminal portions 16, 86 of the first and second bands 10, 90 (Figures 8-9), and wherein the at-10-Appln. No.: 16/247,386Attorney Docket No.: 0100H-000433/US/COA least one insulator 42 is disposed between the second fastener 82 and the second terminal portions 16, 86 of the first and second bands 10, 90 such that the at least one insulator 42 inhibits contact between the second fastener 82 and the second terminal portions 16, 86 of the first and second bands 10, 90 (Col. 3, line 56 thru Col. 4, line 7; Col. 5, lines 1-48; Figures 8-9).  
Risley is silent regarding at least one thermal insulator.
Perry teaches of at least one thermal insulator 12 (Page 1, Col. 1, lines 31-56; Co1. 2, line 55-58; Figures 1-4). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the insulator as taught Risley, by incorporating the at least one thermal insulator material as taught by Perry, thereby providing improved high electrical resistance and relatively low cold flow insulation for piping as compared with rubber insulation.  

With respect to claim 22, Risley discloses of a clamp (Figures 8-9) for supporting a pipe 14 with respect to a substrate 46, the clamp (Figures 8-9) comprising: a band 12, 84 configured to engage an outer surface of the pipe 14 (Col. 5, lines 12-48; Figures 8-9); a first terminal portion 16, 86 extending from the band 12, 84 and defining an aperture 40 (Col. 5, lines 24-48; Figures 8-9); a fastener 82 including a shaft extending through the aperture 40 of the first terminal portion 16, 86 (Col. 5, lines 24-48; Figures 8-9); at least one insulator 42, the fastener 82 extending through the at least one insulator 42 such that the at least one insulator 42 inhibits contact between the shaft of the fastener 82 and the first terminal portion 16, 86 (Col. 3, line 56 thru Col. 4, line 7; Col. 5, lines 1-48; Figures 8-9).  
Risley is silent regarding at least one thermal insulator.
Perry teaches of at least one thermal insulator 12 (Page 1, Col. 1, lines 31-56; Co1. 2, line 55-58; Figures 1-4). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the insulator as taught Risley, by incorporating the at least one thermal insulator material as taught by Perry, thereby providing improved high electrical resistance and relatively low cold flow insulation for piping as compared with rubber insulation.  

With respect to claim 23, Risley, as applied to claim 22, discloses that the at least one insulator 42 includes a portion that extends into the aperture 40 of the first terminal portion 16, 86 and is disposed between the shaft (i.e. of the bolt 82) and the first terminal portion 16, 86 to inhibit contact therebetween (Col. 5, lines 24-48; Figures 8-9).
Risley is silent regarding at least one thermal insulator.
Perry teaches of at least one thermal insulator 12 (Page 1, Col. 1, lines 31-56; Co1. 2, line 55-58; Figures 1-4). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was made to modify the insulator as taught Risley, by incorporating the at least one thermal insulator material as taught by Perry, thereby providing improved high electrical resistance and relatively low cold flow insulation for piping as compared with rubber insulation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, Tu Hoang can be reached on (571)272-5569/ 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIALLO I DUNIVER/
Examiner, Art Unit 3742
May 9, 2022
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761